DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 26 April 2021, in the matter of Application N° 16/628,354.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.
Each of the pending claims except claim 11 has been amended.  Most prominently amended is claim 1 which the previously recited “stable water-in-hydrocarbon emulsion” to be a “composition comprising emulsion droplets”.  The droplets possess the same compositional merits as were previously presented in terms of the amounts of continuous and discontinuous phases and surfactant(s).  The recitation pertaining to the sodium nitrite presence in the aqueous discontinuous phase has been relocated from its previous placement in the claim.  Lastly, the claim newly recites that the size of the emulsion droplets ranges from “1 µM to 5µM.”  The Examiner, on consideration in view of the instant specification notes that this is a typographical error which is easily corrected.  No rejection for new matter will be raised over the mistake.
The remaining amended claims have either changed “emulsion” to “composition,” or removed the term “administered” from the claim language.
No new matter has been added.
Thus, claims 1-7, 9-11, and 13-15 continue to represent all claims currently under consideration.
Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Claim Objections
Claim 1 is objected to because the claim recites that the size of the emulsion droplets ranges from “1 µM to 5µM.”  Applicants’ instant specification clearly discusses droplet size as ranging from 1-5 microns.  The currently recited notation of “µM” is for micromolar, a unit of concentration.
Appropriate correction is required.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 25 November 2020 since the art which was previously cited continues to read on the amended and newly recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (USPN 5,904,933; of record) in view of Irwin et al. (FASEB Journal, Abstract only; of record), Simon et al. (JCI Insight; 2016) and Ingraham (Washington Post; 2015).
As amended, the instant invention is now directed to a composition comprising emulsion droplets, the emulsion comprising:
a continuous phase comprising 70-99.5 (v/v) of at least one hydrocarbon;
a discontinuous phase dispersed in the continuous phase comprising sodium nitrite and optionally, a second pharmaceutically active agent, wherein the amount of aqueous phase is between 0.05% and 30% (v/v) of the emulsion; and
a surfactant, or mixture of surfactants, comprising at least one fluorinated surfactant, wherein the total amount of surfactant is between  0.01 and 10% (w/v) of the emulsion;
and wherein the size of all the emulsion droplets in the composition is in the range of from 1-5 microns.
Reiss discloses stable, reverse, water-in-fluorocarbon emulsions comprising reverse fluorocarbon emulsions.  The reverse emulsions comprise a continuous phase which is a highly fluorinated or perfluorinated compound, a discontinuous aqueous phase, and a fluorinated surfactant or mixture of surfactants.  The emulsion is further defined as containing pharmacologically active agents, and are particularly suitable for pulmonary drug delivery (see e.g., Abstract).  The practiced formulations are discussed further as using the fluorocarbonated, reverse emulsions to produce a homogenous drug dispersion to the lungs (i.e., pulmonary delivery) and controlled release of the drug over time (see col. 5, lines 10-15).  Such is considered to clearly teach that the practiced formulations are administered via inhalation in order to reach the lungs.
The reference further teaches each of the above continuous and discontinuous components and in the amounts recited (see e.g., claim 1 and col. 2, lines 22-33).  The Examiner does concede that despite the reference expressly disclosing that at least one pharmacologically active agent is present in the aqueous phase of the emulsion (see e.g., Abstract; and col. 6, lines 52-55), Reiss does not specifically teach that sodium nitrite as an active ingredient. 
The limitations recited in claims 2-6 continue to be taught and suggested by the teachings of Example 1 which uses PFOB (95% v/v), water, and F8C11DMP (0.6% w/v) as well as Example 3 which uses PFOB (97% v/v), water, and F8C11DMP (0.6% w/v).
Claim 7 reiterates that the composition will optionally comprises a second pharmaceutically active agent, which if present, is selected from the group consisting of ambrisentan, tezosentan, bosentan, sitaxentan, and atrasentan.  For the purposes of continued consideration on the merits, the Examiner respectfully points out that the limitations set forth in the claim as amended are presently not required in view of the optional language.  One interpretation of the claim is that it recites the same limitations as set forth in claim 1, from which it directly depends.
Claim 9 recites a method of treating a subject exhibiting pulmonary arterial hypertension comprising administering to the patient a therapeutically effective amount of an emulsion of claim 1.  Claim 13 recites that the method of delivery comprises intrapulmonary delivery of the emulsion.
Claim 10 recites a method of treating a subject exhibiting hypoxic pulmonary vasoconstriction (HPV) comprising administering to the patient a therapeutically effective amount of an emulsion of claim 1.  Claim 11 recites that the HPV is acute HPV, pulmonary hypertension, elevated pulmonary pressures, or high-altitude pulmonary edema.
The Background of the Invention section of Reiss additionally discusses two references: WO 91/18613 (col. 1, lines 57-63) and Japanese Patent 57/109714 (col. 2, lines 1-8) as being pertinent to the state of the art regarding stable reverse fluorocarbon emulsions.  However, the key shortcoming disclosed as being associated with both is that neither reference describes using stable reverse emulsions being used for intrapulmonary drug delivery.
Reiss expressly discloses that “[t]here is a need for stable fluorocarbon emulsions capable of homogeneous, reproducible pulmonary drug delivery in a controlled manner.  The present invention satisfies this need.” (col. 2, lines 9-12).
The pharmacologically active substances disclosed by Reiss as being loaded into the aqueous phase of the reverse emulsion include, among other generic types, pulmonary vasoactive substances and regulators of pulmonary hypertension (col. 6, lines 52-55 and 62-63).
The Examiner thus concludes that the teachings of Reiss alone would have provided ample guidance so as to motivate the ordinarily skilled artisan to produce a stable and medicated water-in-fluorocarbon reverse emulsion for intrapulmonary administration as recited in claim 13.  Additionally, modifying the practiced emulsion to contain at least one pulmonary vasoactive substance or regulator of pulmonary hypertension would have provided the ordinarily skilled artisan with a very high reasonable expectation of successfully treating a person exhibiting pulmonary hypertension as recited in claims 9-11.
Therefore, the invention as a whole, in view of the teachings of Reiss alone, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Where Reiss is considered to be deficient is with respect to the agent limitations recited in claims 1 and 7.  As discussed above, Reiss discloses that the practiced emulsions may be administered via intrapulmonary route and also contain agents categorized as either a pulmonary vasoactive substance or a regulator of pulmonary hypertension.  However, none of the agents listed in claims 1 (sodium nitrite) or 7 (e.g., ambrisentan) are specifically disclosed.
The first of these two active agent deficiencies is considered to be remedied by the teachings presented in the study published by Simon.  Therein, the paper discloses studying the hemodynamic effects of inhaled sodium nitrite in patients suffering from pulmonary hypertension (PH), the most notable effects of which were a decrease in both pulmonary wedge pressure and pulmonary artery pressure (see Discussion, pg. 9, first paragraph).  Inhalable sodium nitrite is taught as being administered in two doses: 45 mg and 90 mg (see e.g., Abstract).  Despite providing metrics for those patients who were studied (see e.g., Table 1, pg. 4), and treated with sodium nitrite, neither body weight nor mass were among the data collected.  Despite this data omission, the Examiner respectfully submits that the ordinarily skilled artisan need only consult the state of the art to ascertain such a metric.  According to the CDC, it is reported that the “average American woman weighs 166.2 pounds [75.4 kg].”  Based on the combined guidance provided in the art, the ordinarily skilled artisan can calculate that, on average, the study administered 45-mg or 90-mg of sodium nitrite per 75.4-kg woman.  These concentrations reduce down to dosages of 0.6 mg and 1.2 mg of sodium nitrite per kilogram of body weight.
The teachings of Reiss provide sparing disclosure for the amounts of drugs which are used in the practiced emulsions; Example 20 using as small an amount of an active as 5 mg epinephrine.  Additionally, the Examiner notes that Table 1 discloses that other components may be added to the aqueous phase of the emulsion and that these amounts are either 0.125 g (125 mg) or 0.250 g (250 mg).  To this end, Reiss is considered to teach and suggest that the aqueous component may contain between 5-250 mg of additional component and that the additional component may be in the form of the disclosed at least one pharmacologically active agent.
As Reiss discloses that its compositions are directed to pulmonary delivery (aka inhalation), the Examiner submits that the combined teachings of Reiss, Simon, and Ingraham teach that the active agent of Reiss encompasses sodium nitrite, that it would be prima facie obvious to add sodium nitrite to the aqueous component of Reiss and the administered amounts disclosed by Simon would be well within the disclosed additive ranges taught by Reiss.

The Abstract of Irwin is considered to remedy the second of the two perceived active agent deficiencies in its disclosure of administering intrapulmonary ambrisentan (via microinhaler) to treat hypoxic pulmonary vasoconstriction (HPV), pulmonary artery pressures (PAP), and pulmonary hypertension (PH).  The state of the art recognizes that endothelin-1 receptors, at the time of publication, were orally administered to treat PH.  The published study “suggest[s] that intrapulmonary delivery of Ambrisentan, at a dose approximating 1/5th of that given orally, may be an effective therapeutic for the treatment of hypoxia induced PH.  Given the life threatening complications and impaired work capacity associated with PH and high altitude pulmonary edema (HAPE), individuals traveling to or working at altitude (i.e. military and mining personnel, mountain athletes) as well as those suffering from pathologically induced PH may benefit from acute intrapulmonary delivery of Ambrisentan.”
Based on the combined teachings of the references, it becomes immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed composition as well as treating the recited conditions.
MPEP §2144.06 states “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”
In the instant case, the Examiner has provided a fundamental showing of the claimed composition and its methods of being used.  Reiss continues to provide the recited emulsion composition and disclose that it is used to deliver a variety of different types of drugs via pulmonary administration (inhalation).  Both the teachings of Simon and Irwin disclose active agents being administered via inhalation for the purposes of treating pulmonary hypertension and/or vasoconstriction.  Thus, the Examiner concludes that it would have been obvious to a person of ordinary skill in the art to combine both sodium nitrite and an endothelin receptor antagonist such as ambrisentan in the disclosed reverse emulsion as both are recognized by the prior art as being used to treat the same conditions.  Such would have provided the skilled artisan with a reasonable expectation of not only successfully producing the composition, but treating the recited conditions as well.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1-7, 9-11, and 13-15 under 35 USC 103(a) as being unpatentable over the combined teachings of Reiss et al., Irwin, Simon et al., and Ingraham have been fully considered but they are not persuasive.
Applicants traverse the rejection on the ground that none of the references teach or suggest the amendment to claim 1 pertaining to the composition comprising emulsion droplets and that all of said droplets fall within a range of 1-5 microns. 
The Examiner, in response, respectfully disagrees and maintains the rejection for the reasons already made of record.
Though each of the references is mentioned in Applicants’ remarks, the Examiner notes that the limitations at issue appear to be leveled more at the emulsion disclosure of Reiss.
Also as noted, Applicants’ have amended the invention of claim 1 to be a composition comprising emulsion droplets as opposed to the previous recitation of a stable, water-hydrocarbon emulsion.
As an initial point, the Examiner having considered the scope of the recitation broadly and reasonably interprets the amended composition as still being drawn to an emulsion.  Notably, the claim presents a structural limitation of emulsion droplets.  However, that is all the claim presents with respect to defining the compositional limitations of the “composition.”  Thus, the broadest reasonable interpretation of claim 1 is that the composition comprises droplets, each of which is an emulsion unto itself.  Absent any additional compositional limitations which contribute to the droplets staying in droplet form, the Examiner concludes that the droplets will converge and form a single emulsion as previously claimed.
However, in considering the claim as presented (e.g., the structure of the droplets being present), the Examiner respectfully maintains that Reiss continues to teach and suggest this structural limitation.  The Abstract, for instance, immediately teaches that the reference is alternatively directed to stable, reverse water-in-fluorocarbon-in-water emulsions comprising the reverse fluorocarbon emulsions.  Thus, the presence of the secondary water phase would be considered to immediately guide the ordinarily skilled artisan to understand that the multiple emulsions formed in the reference are a w/o/w emulsion with an aqueous phase dispersed within the hydrophobic continuous phase, then dispersed within a second aqueous phase, thereby forming the individual droplets.
The cited Examples are also considered to teach and suggest the newly recited droplet sizes as well.  Example 1, for instance teaches that the average particle size was measured immediately after preparation as being 650 nm ± 350 nm (i.e., topping out at 1 micron).  However, after four days, the average size increased to 2 ±0.2 microns, thereby squarely meeting the amended limitation.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615